EXHIBIT 10.2
AMENDMENT TO LEADERSHIP CORPORATE INCENTIVE PLAN
     This Amendment to the Leadership Corporate Incentive Plan (“Plan”) of
Advanced Energy Industries, Inc. (the “Company”) is effective as of February 15,
2011 (the “Amendment Date”).
     For each fiscal year of the Company ending after the Amendment Date, the
Company will fund a joint bonus pool for the Plan and the Employee Corporate
Incentive Plan, only if (a) the Company’s total revenue for such fiscal year
equals or exceeds the total revenue set forth in the Company’s annual operating
plan approved by the Board of Directors, and (b) the Company’s operating income
for the year exceeds 10% of the Company’s total revenue. Achievement of both of
these corporate performance metrics is required in order to fund the bonus pool
for the Plan. The amount of the bonus pool for both plans, if a bonus pool is
funded, will be equal to 10% of the Company’s operating income for the year.
     If a bonus pool is funded, any individual bonus payable to a participant in
the Plan will be based upon such participant’s (a) pre-established target bonus,
(b) annual performance review and (c) achievement of individual performance
objectives, subject to consideration of the total size of the bonus pool and the
limitation that no participant may receive a bonus greater than 150% of his or
her pre-established target bonus.
Individual performance objectives for 2011 will be established by the
Compensation Committee, in the case of the executive officers other than the
chief executive officer, and by the Board of Directors, in the case of the chief
executive officer. The Board of Directors maintains the discretion to evaluate
each executive officer’s performance against his individual performance
objectives and determine the relative weight of such objectives.

